 

KAPLAN HECKER & FINK LLP ®®nrnavenue § une

NEW YORK, NEW YORK 10118
TEL (212) 763-0883 | FAX (212) 564-0883

WWW.KAPLANHECKER.COM
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH:
DATE FILED: _3-4-20

 

February 28, 2020

Honorable Andrew L. Carter Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

Re: — United States v. Joseph Perlman, 19-cr-531 (ALC)
Dear Judge Carter:

I represent Joseph Perlman in the above-captioned case and write with the consent of the
Government and Mr. Perlman’s Pretrial Services Officer in the Northern District of Georgia to
request an extension of Mr. Perlman’s date of surrender, which is currently set for next Sunday,
March 8, 2020.

Procedural History

We appeared before your honor for a sentencing hearing in this case on Friday,
December 6, 2019. At that hearing, Your Honor recommended Mr. Perlman for designation at
FPC-Montgomery, which is within driving distance of his family and his home in Georgia. Your
Honor also ordered that Mr. Perlman surrender to the United States Marshal for the Southern
District of New York at 10:00 am on February 7, 2020, if he had not yet received his designation
from the Bureau of Prisons. On February 4, 2020, Your Honor granted Mr. Perlman’s request
for an extension of time to surrender until the earlier of (1) Sunday, March 8, 2020 or (2) five
days after he received his designation from the Bureau of Prisons, as he had not yet been
designated.

Request for Extension of Time to Surrender

As of today, February 28, 2020, Mr. Perlman has not yet been designated to an institution
by the Bureau of Prisons. In light of Mr. Perlman’s financial struggles, and because surrendering
in the Southern District of New York would require Mr. Perlman to expend significant funds on
airfare, we, with the consent of the Government and Pretrial Services, ask the Court to extend
Mr. Perlman’s deadline for surrendering to the earlier of (1) Tuesday, April 7, 2020 (30 days
after his current date of surrender) or (2) seven days after he receives his designation from the

 

 
KAPLAN HECKER & FINI LLP 2

Bureau of Prisons. This extension would save Mr. Perlman and his family the expense of a flight
to New York and it would also save the government the expense of transporting Mr. Perlman
from the Southern District of New York to his designated facility.

Respectfully submitted,
Sean Hecker
ce: (by email)

David Abramowicz and Michael McGinnis
Assistant United States Attorneys, Southern District of New York

Jamila Crawford
United States Pretrial Services Officer, Northern District of Georgia

ww Von as oted. \ Nye. Dademrard sho\

DPorsender Serem ‘wo

x \s oder We cee ewwee Wis
esj\ g Ne
A “NN am She Serv Smw oN P visons,

7 (ay
| E>

20

 
